DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12, 15, 19, 21, 25, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 23, 34, 35 of U.S. Patent No. 11382151 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g.”  “incorporating claim 1, and claim 3 ; 12, and 15; 19, and 21; 25 and 28 of the instant application give us exactly claims 1, 12,  23, 34, 35, 36 of US Patent No. 11382151 B2….”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-20, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 20200374921 A1) in view of Cirik et al (Pub. No: US 20190357260 A1).
Regarding claims 1, 2,  Li et al discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), comprising: receiving (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184); generating (the paging message generated by the gNB may include first identification information of one or more to-be-paged terminal devices; note that the first identification information may be any one or more of an S-TMSI, an IMSI, a C-RNTI, or another NAS identifier; paragraph 0182-0183) a truncated identification indicator (the gNB generates a corresponding random access response message based on one or more preamble sequences received on the PRACH resource; the random access response message includes uplink resource indication information and a preamble identifier ; paragraph 0184, 0187-0188) for the UE according to the truncating configuration (remove or add bits) by removing one or more bits from the initial identification indicator (perform indication by adding preamble sequence configuration information to an RRC message, a MAC CE, DCI: read as remove or add bits; the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0209-0210, 0148, 0154); and transmitting the truncated identification indicator to a network device (transmits the preamble sequence on the PRACH resource; furthermore, the preamble sequence index may indicate an available preamble sequence, or the preamble sequence index may indicate information, for example, a root sequence, used for generating a preamble sequence ; paragraph 0158-0159, 0212-0213).
However, Li et al, does not specifically disclose the features of removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields; and transmitting the truncated identification indicator to a network device.  
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmitting the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a neatwork device (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell (paragraph 0081). The RRCConnectionReconfiguration message may be a command to modify an RRC connection. One or more RRC messages may convey information for measurement configuration, mobility control, and radio resource configuration. The wireless device may transmit an RRC connection request including an identification indicator to the base station (paragraph 0082-0083). It is shown above that Cirik teaches that the user equipment may remove the indicated set of bits and transmit the truncated identification indicator to a base station. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Cirik to the communication system of Li in order to provide a random access method for efficiently reducing the high downlink overhead in multibeam system. 
Regarding claim 5, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein each field of the one or more fields of the initial identification indicator comprises a fixed number of bits (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206; paragraph 0148).  
	Regarding claim 6, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein generating the truncated identification indicator further comprises: truncating (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
	Regarding claim 7, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the one or more fields of the initial identification indicator comprise a network function identifier field and a UE identifier field (a network device for performing downlink transmission, sending the preamble sequence on the physical channel resource; the first identification information is a system architecture evolution; and the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices ; paragraph 0016, 0014).  
	Regarding claim 8, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the truncated identification indicator comprises a temporary mobile subscription identifier (the first identification information is an international mobile subscriber identity IMSI, the first identifier is an international mobile subscriber identity (International Mobile Subscriber Identity, IMSI) of the terminal device, and the second identifier is an international mobile subscriber identity IMSI of the terminal device; or the second identifier is a cell radio network temporary identifier (Cell Radio Network Temporary Identity Temporary, C-RNTI) of the terminal device ; paragraph 0017, 0025-0026).
	Regarding claim 9, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the control signaling comprises dedicated control signaling or broadcast control signaling (performs indication by adding preamble sequence configuration information to an RRC message; paragraph 0148, 0154).
	Regarding claim 10, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the truncated identification indicator is a radio resource control connection reestablishment message for narrowband-internet of things (the terminal device may be specifically a mobile phone, a tablet computer, an internet of Things, IoT device; paragraph 0125; an RRC message may include one or more paging records, and each paging record includes first identification information of one to-be-paged terminal device; the random access response message may be carried in manners such as an RRC message, a MAC CE, or DCI; paragraph 0184, 0186, 0188).
	Regarding claim 11, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), further comprising: establishing (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) a connection with the network device based at least in part on transmitting the truncated identification indicator (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147).
	Regarding claims 12, 13, 15, Li et al discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and\ a network device (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), comprising: determining (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111), by the access and mobility management function (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; the terminal device needs to match an identifier of the terminal device against a UE ID carried in the paging message, to determine whether the paging message pages the terminal device; paragraph 0114, 0120, 0132), a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184) by removing one or more bits from the initial identification indicator (perform indication by adding preamble sequence configuration information to an RRC message, a MAC CE, DCI: read as remove or add bits; the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0209-0210), the truncating configuration based at least in part on a number of possible values stored in each field of the one or more fields (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0148, 0154); receiving, by the network device, a truncated identification indicator based at least in part on the truncating configuration, wherein the truncated identification indicator is a result of removing the one or more bits from the initial identification indicator by removing a set of bits from at least one of the one or more fields of the initial identification indicator (transmits the preamble sequence on the PRACH resource; furthermore, the preamble sequence index may indicate an available preamble sequence, or the preamble sequence index may indicate information, for example, a root sequence, used for generating a preamble sequence ; paragraph 0158-0159, 0212-0213). 
However, Li et al, does not specifically disclose the features of removing a set of bits from at least one of the one or more fields of the initial identification indicator according to the truncating configuration, wherein removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) from at least one of the one or more fields of the initial identification indicator according to the truncating configuration (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell (paragraph 0081). The RRCConnectionReconfiguration message may be a command to modify an RRC connection. One or more RRC messages may convey information for measurement configuration, mobility control, and radio resource configuration. The wireless device may transmit an RRC connection request including an identification indicator to the base station (paragraph 0082-0083). It is shown above that Cirik teaches that the user equipment may remove the indicated set of bits and transmit the truncated identification indicator to a base station. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Cirik to the communication system of Li in order to provide a random access method for efficiently reducing the high downlink overhead in multibeam system.
Regarding claim 14, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a network device (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), further comprising: identifying (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0148, 0154) a number of least significant bits of one or more fields of the initial identification indicator (the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148), wherein the truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) is based at least in part on the identified number of least significant bits (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) and the truncated identification indicator comprises the identified number of least significant bits of the one or more fields (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
	Regarding claim 16, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a network (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein each field of the one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of the initial identification indicator comprises a fixed number of bits (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206; paragraph 0148).   
	 Regarding claim 17, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a network device (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein determining the truncating configuration further comprises: determining (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111) to truncate (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
Regarding claim 18, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a network device (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein the one or more fields of the initial identification indicator comprise a network function identifier field and a UE identifier field (a network device for performing downlink transmission, sending the preamble sequence on the physical channel resource; the first identification information is a system architecture evolution; and the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices ; paragraph 0016, 0014).  	
Regarding claim 19, Li et al discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), comprising: a processor (processor 1410), memory (memory 1530) coupled with the processor (the memory is coupled with the processor; see fig. 14 for details); and instructions stored in the memory and executable by the processor (processor 1430) to cause the apparatus to: receive (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184); generate (the paging message generated by the gNB may include first identification information of one or more to-be-paged terminal devices; note that the first identification information may be any one or more of an S-TMSI, an IMSI, a C-RNTI, or another NAS identifier; paragraph 0182-0183) a truncated identification indicator (the gNB generates a corresponding random access response message based on one or more preamble sequences received on the PRACH resource; the random access response message includes uplink resource indication information and a preamble identifier ; paragraph 0184, 0187-0188)  for the UE according to the truncating configuration (remove or add bits) by removing one or more bits from the initial identification indicator (perform indication by adding preamble sequence configuration information to an RRC message, a MAC CE, DCI: read as remove or add bits; the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0209-0210, 0148, 0154); and transmitting the truncated identification indicator to a network device (transmits the preamble sequence on the PRACH resource; furthermore, the preamble sequence index may indicate an available preamble sequence, or the preamble sequence index may indicate information, for example, a root sequence, used for generating a preamble sequence ; paragraph 0158-0159, 0212-0213).
However, Li et al, does not specifically disclose the features of removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields; and transmitting the truncated identification indicator to a network device.  
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmitting the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a neatwork device (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell (paragraph 0081). The RRCConnectionReconfiguration message may be a command to modify an RRC connection. One or more RRC messages may convey information for measurement configuration, mobility control, and radio resource configuration. The wireless device may transmit an RRC connection request including an identification indicator to the base station (paragraph 0082-0083). It is shown above that Cirik teaches that the user equipment may remove the indicated set of bits and transmit the truncated identification indicator to a base station. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Cirik to the communication system of Li in order to provide a random access method for efficiently reducing the high downlink overhead in multibeam system. 
Regarding claim 20, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the instructions are further executable by the processor to cause the apparatus to: identify a number of least significant bits of one or more fields of the initial identification indicator based at least in part on the truncating configuration; and generate the truncated identification indicator comprising the identified number of least significant bits of the one or more field (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
Regarding claim 23, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein each field of the one or more fields of the initial identification indicator comprises a fixed number of bits (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206; paragraph 0148).  
Regarding claim 24, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the instructions for generating the truncated identification indicator are further executable by the processor to cause the apparatus to: truncate a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator  (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184). 	 
Regarding claim 25, Li et al discloses an apparatus for wireless communications (fig. 1, fig. 14), at a network comprising an access and mobility management function and a network device, comprising: a processor (processor 1410), memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to : determine (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111), by an access and mobility management function (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; the terminal device needs to match an identifier of the terminal device against a UE ID carried in the paging message, to determine whether the paging message pages the terminal device; paragraph 0114, 0120, 0132), a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184) by removing one or more bits from the initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0148, 0154), the truncating configuration based at least in part on a number of possible values stored in each field of the one or more fields (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0148, 0154); receiving, by the network device, a truncated identification indicator based at least in part on the truncating configuration, wherein the truncated identification indicator is a result of removing the one or more bits from the initial identification indicator by removing a set of bits from at least one of the one or more fields of the initial identification indicator (transmits the preamble sequence on the PRACH resource; furthermore, the preamble sequence index may indicate an available preamble sequence, or the preamble sequence index may indicate information, for example, a root sequence, used for generating a preamble sequence ; paragraph 0158-0159, 0212-0213). 
However, Li et al, does not specifically disclose the features of removing a set of bits from at least one of the one or more fields of the initial identification indicator according to the truncating configuration, wherein removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) from at least one of the one or more fields of the initial identification indicator according to the truncating configuration (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) removing the set of bits generates one or more truncated fields, and wherein the truncated identification indicator comprises the one or more truncated fields (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell (paragraph 0081). The RRCConnectionReconfiguration message may be a command to modify an RRC connection. One or more RRC messages may convey information for measurement configuration, mobility control, and radio resource configuration. The wireless device may transmit an RRC connection request including an identification indicator to the base station (paragraph 0082-0083). It is shown above that Cirik teaches that the user equipment may remove the indicated set of bits and transmit the truncated identification indicator to a base station. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Cirik to the communication system of Li in order to provide a random access method for efficiently reducing the high downlink overhead in multibeam system.
Regarding claim 26, Li et al as modified discloses an apparatus for wireless communications (fig. 1, fig. 14), at a network comprising an access and mobility management function and a network device, wherein the instructions are further executable by the processor to cause the apparatus to: add a number of bits to the received truncated identification indicator to generate a restored identification indicator comprising a same number of bits as the initial identification indicator (performs indication by adding preamble sequence configuration information to an RRC message; paragraph 0148, 0154).
Regarding claim 27, Li et al as modified discloses an apparatus for wireless communications (fig. 1, fig. 14), wherein the instructions are further executable by the processor to cause the apparatus to: identify a number of least significant bits of one or more fields of the initial identification indicator, wherein the truncating configuration is based at least in part on the identified number of least significant bits and the truncated identification indicator comprises the identified number of least significant bits of the one or more fields (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
Regarding claim 28, Li et al as modified discloses an apparatus for wireless communications (fig. 1, fig. 14), wherein the truncated identification indicator comprises a concatenation of the one or more fields of the initial identification indicator, wherein at least one of the one or more fields is truncated according to the truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message; paragraph 0148, 0154).
 Regarding claim 29, Li et al as modified discloses an apparatus for wireless communications (fig. 1, fig. 14),  wherein each field of the one or more fields of the initial identification indicator comprises a fixed number of bits (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206; paragraph 0148).   
Regarding claim 30, Li et al as modified discloses an apparatus for wireless communications (fig. 1, fig. 14), wherein the instructions for determining the truncating configuration are further executable by the processor to cause the apparatus to: determine to truncate a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator  (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184). 
	
Claims 3, 4, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 20200374921 A1) in view of Cirik et al (Pub. No: US 20190357260 A1) as applied to claims 1, 13 above, and further in view of Heo et al (Pub. No: US 20200288494 A1).
Regarding claims 3, 4, 21, 22, Li and Cirik disclose everything claimed as explained above except the features of the truncated identification indicator comprises a concatenation of the one or more fields of the initial identification indicator, wherein at least one of the one or more fields is truncated according to the truncating configuration.
However, Heo et al discloses the features of the truncated identification indicator (the buffer status report (BSR) may include a Logical Channel ID field indicative of a variable truncated BSR; the UE 110 may encode a BSR on a PUSCH; in addition, the truncated variable BSR indicating that the UE 110 has data to transmit in more than three LCGs may be triggered; the base station 140 may encode BWP configuration information and mapping information in a RRC message; paragraph 0041, 0045) comprises a concatenation (concatenation, segmentation and reassembly of RLC SDUs for UM and AM data transfers; the RLC layer XV03 may also execute re-segmentation of RLC data PDUs for AM data transfers, reorder RLC data PDUs for UM and AM data transfers; paragraph 0137, 0196) of the one or more fields of the initial identification indicator (when field S is set to 1, A/R bit may be an indicator bit whether to add or remove a SR configuration; the SR configuration is pre-configured and identified by the index ID to a given cell identified by the Physical cell ID; paragraph 0081, 0083), wherein at least one of the one or more fields is truncated (MAC CE to Add or Remove a SR Configuration from a Cell; the MAC CE payload may include Cell identification and SR configuration index which maps to the SR parameters; note that the ; paragraph 0079- 0080) according to the truncating configuration (perform RLC re-establishment; MAC CE to Map or Re-Map a Logical Channel to a SR Configuration in a Cell; note that the UE 110 may identify activation of UL BWPs of the configured UL BWPs in multiple serving cells; the UE 110 may identify activation of a first UL BWP belonging to a first serving cell and activation of a second UL BWP belonging to a second serving cell; paragraph  0082-0084). Note that the base station 140 may transmit BWP configuration information to the UE 110 through a RRC message; the UE 110 may identify configured BWPs based on the BWP configuration information (paragraph 0033, 0041, 0043). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Heo to the modified system of Cirik and Li in order to provide a method for configuring a plurality of logical channels for a wireless device for the purpose of truncating identification indicators.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641